Citation Nr: 9904547	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  96-46 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) prior to December 22, 1997.

2.  Entitlement to an increased rating for PTSD, evaluated as 
70 percent disabling since December 22, 1997.


WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife and Joan Wylie, LCSW


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1967 to April 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 1993 rating 
decision by the Togus, Maine RO, which granted service 
connection for PTSD, evaluated as 10 percent disabling, 
effective January 1993.  In May 1995, the RO granted an 
increased (30 percent) rating for PTSD, effective January 
1993, and the appeal was continued.  In July 1996, the RO 
granted an increased (50 percent) rating for PTSD, effective 
January 1993, and the appeal was continued.  In April 1998, 
the RO granted an increased (70 percent) rating for PTSD, 
effective December 22, 1997, and the appeal was continued.  
By the same rating action, the veteran was awarded a total 
compensation rating based on individual unemployability, 
effective December 22, 1997.

In November 1998, a video-conference hearing was conducted by 
C.W. Symanski, who is the member of the Board rendering the 
final determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).

In addition, it appears that the veteran wishes to pursue a 
claim for an increased rating for defective hearing.  That 
issue is not in appellate status at this time and is 
therefore referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been obtained by the RO.

2.  Prior to December 22, 1997, the veteran's service-
connected PTSD was productive of no more than considerable 
social and industrial impairment.

3.  Prior to December 22, 1997, the veteran's service-
connected PTSD was productive of no more than occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

4.  The veteran's service-connected PTSD was productive of 
total social and industrial impairment as of December 22, 
1997.
 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for the 
veteran's service-connected PTSD prior to December 22, 1997 
have not been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 
38 C.F.R. § 4.132, Code 9411 (1996); 38 C.F.R. § 4.130, Code 
9411 (1998).

2.  The criteria for a 100 percent rating for the veteran's 
service-connected PTSD have been met as of December 22, 1997.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, 
Code 9411 (1996); 38 C.F.R. § 4.130, Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In January 1993, the veteran submitted a claim for service 
connection for PTSD.  He was afforded a VA special PTSD 
examination in October 1993.  The examination report notes 
the veteran's complaints of flashbacks to Vietnam, sleep 
problems, concentration problems, anger, rage and depression.  
Upon examination, the veteran was oriented times three.  
Speech and thought were goal-oriented.  Insight and judgment 
were described as good.  Mood was euthymic.  Affect was 
described as full range and appropriate.  The examiner noted 
that memory for recent and remote events was spotty; recall 
memory was fair.  Diagnosis was chronic, mild PTSD.  The 
examiner noted that both industrial impairment and social 
impairment were mild.  

Upon reviewing the evidence of record, the RO granted service 
connection for PTSD and assigned a 10 percent evaluation for 
PTSD under Diagnostic Code 9411, effective January 1993.  The 
veteran appealed this decision.

During a February 1995 personal hearing, the veteran 
testified that he last worked in March 1993.  He further 
testified that he has problems in and around crowds, so he 
tends to isolate himself from others.  He denied thoughts of 
suicide.  The veteran's wife testified that the veteran 
"lashes out" at her verbally.  Joan Wylie, LCSW, testified 
that she started counseling the veteran in 1993.  She stated 
that the veteran's PTSD has "gotten worse" since he stopped 
working "because his main coping mechanism has been taking 
[sic] away."

VA treatment reports dated from 1993 to 1994 note that the 
veteran received regular home visits from Joan Wylie, LCSW.  
Complaints included PTSD.

A March 1995 VA examination report notes the veteran's 
complaints that he is getting worse mentally; he noted that 
he does not socialize at all.  Upon examination, affect was 
described as anxious.  The examiner noted that the veteran 
became tearful when recalling aspects of his service in 
Vietnam.  Associative processes appeared to be normal and 
cognitive functions appeared to be fair.  There were no 
delusions, hallucinations, or suicidal ideas.  Memory was 
intact.  Speech was described as rambling.  The veteran 
became very upset and agitated at the mention of his service 
in Vietnam. Diagnosis was PTSD.  GAF was reported as 60 to 
65.  The examiner noted that the veteran "has somewhat of a 
limited social life."

An April 1995 VA social and industrial survey (Survey) notes 
the veteran worked as a lumberjack for more than twenty years 
until physical limitations-to include a back disability-
prohibited heavy labor.  He has been unemployed since 1993.  
The Survey further notes that the veteran "has exhibited 
severe symptoms of [PTSD] which have escalated since he is 
unable to work.  He has difficulty controlling anger, 
isolates, has poor concentration, poor memory, depression, 
emotional withdrawal, anxiety, sleep disturbance, hyper 
alertness."

Based on these findings, the evaluation for PTSD was 
increased from 10 percent to 30 percent, effective January 
1993.  The veteran then indicated that he wished to continue 
his appeal.

VA treatment reports dated from 1994 to 1995 note that the 
veteran continued to receive regular home visits from Joan 
Wylie, LCSW.  Complaints included PTSD.

An April 1996 letter from Jerry Levine, a social worker at 
the Caribou Vet Center, notes that the veteran attends weekly 
group sessions.  It was noted that the veteran's "progress 
in the group has been typical of Vietnam veterans with severe 
PTSD."  Mr. Levine reported that the veteran has a strained 
relationship with his family.  In addition, any "social 
relationships beyond his immediate family are virtually non-
existent and he lives a hermit like life."  It was further 
noted that while the veteran "has shown some ability to 
manage some of his symptoms the reality is that most remain 
full blown (nightmares, hypervigilence [sic], rage, guilt, 
shame, hostility), and are not likely to change 
significantly."  With regard to industrial impairment, it 
was noted that the veteran has been unemployed for three 
years.  It was opined that the veteran's "pronounced 
inability to get along with others has resulted in repeated 
loss of work. . . . It is not likely that he will be invited 
to work again."

A June 1996 VA examination report notes that the veteran 
spends much of his time at home, doing some yardwork and 
housework while his wife attends nursing school.  The veteran 
described ongoing problems with sleep, to include nightmares 
twice a week.  He stated that he does not go out to visit 
anyone, and he and his wife have no outside activities.  
Mental status examination revealed a somewhat restricted 
affect.  Mood was one of irritability, anger and depression.  
The veteran's appearance was described as "neat."  There 
were no cognitive deficits noted and the veteran was oriented 
times three.  Judgment and insight were described as 
reasonable.  Diagnosis was severe PTSD.  GAF was reported as 
53.  The examiner stated that the veteran

continues to lead a constricted 
lifestyle.  He has very few social 
outlets, only with people who 
occasionally come by and sit with him.  
There is no ongoing social relationship 
with others.  His work capacity has been 
limited by his physical difficulties 
which in turn has increased his PTSD 
symptoms.  Work was therapeutic for this 
man and he is no longer able to 
participate in work.  Any ability to work 
would be severely restricted by his need 
to work along [sic] and his inability to 
work with others or to deal with any 
conflict in his social relationships.

Based on these findings, the evaluation for PTSD was 
increased from 30 percent to 50 percent, effective January 
1993.  The veteran then indicated that he wished to continue 
his appeal.

A June 1997 VA examination report notes the veteran's 
complaints of nightmares and flashbacks about Vietnam.  He 
reported feelings of hypervigilance and estrangement, and 
stated that he "keep[s] away from people."  Upon mental 
status examination, the veteran had poor eye contact and was 
emotionally labile.  The veteran had flashbacks but no 
delusions.  Thought process was coherent and logical.  Memory 
times three was intact.  The veteran was oriented times 
three.  He denied suicidal, homicidal or paranoid ideation.  
Speech was described as somewhat rambling; mood was described 
as depressed.  Personal hygiene was adequate.  There were no 
obsessions or compulsions.  Diagnosis was PTSD.  GAF was 
reported as 50.  The examiner stated that the veteran "has a 
moderate impairment of both his industrial capacity and his 
social function."

In a December 1997 statement, the veteran's fellow serviceman 
described a recent visit to the veteran's home.  He stated 
that the veteran "confines himself to the safety of his 
house" and "cannot stand crowds and strange places."  He 
described the veteran as hypervigilant, depressed, anxious 
and angry.  He stated that the veteran's "thoughts and mind 
are totally back in Viet Nam."

In a January 1998 statement, the veteran's wife stated that 
her "husband's condition has deteriorated progressively over 
the past years."  She stated that "despite numerous 
physical problems, in the fall of 1996, [the veteran] built a 
section joining on to the back of [their] home," where he 
now spends most of his time alone.  She further stated that 
the veteran has sleep disturbances and no longer sleeps with 
her.  She noted that the veteran worries about their 
children, but remains emotionally detached from them.  She 
further noted that most of the time the veteran is "too 
dragged out and depressed to take a shower and shave."

A February 1998 VA examination report notes that the veteran 
has some problems being understood.  The veteran complained 
of hearing sounds of battle and people mumbling, and 
sometimes smelling odors that he smelled in Vietnam.  He 
further complained of dreams about Vietnam and frequent 
flashbacks.  He indicated that he has difficulty staying 
asleep and awakens in the morning feeling depressed.  The 
veteran further indicated that he starts a lot of things but 
finishes very few.  Upon mental status examination, attention 
span and interest were noted to be little.  The examiner 
noted that the veteran was somewhat poorly kept.  Short-term 
memory and recall memory were described as very poor.  The 
veteran had difficulty concentrating.  Speech was relevant, 
logical and clear.  It was reported that the veteran had 
panic attacks three or four times a week.  The veteran 
reported frequent arguments and a feeling of estrangement 
from others.  He stated that he usually stays home and 
associates only with his wife and son, with whom he talks 
very little.  He no longer socializes, hunts, or fishes.  He 
avoids fireworks, celebrations and violence on television.  
The veteran was hypervigilant and had an exaggerated startle 
response.  He complained of suicide ideation, but had no 
plans.  He had no obsessive behavior.  GAF was reported as 
40.  Diagnosis was chronic, severe PTSD.  The examiner 
stated: 

it is hard to imagine [the veteran] 
keeping a job.  It is hard to imagine him 
even applying for a job because he would 
have to leave the house.  He has serious 
impairment socially, very serious 
impairment occupationally.  It is hard to 
imagine the veteran even interviewing for 
a job or going to a place where the work 
was or keeping himself organized enough 
to do any kind of job.

Based on these findings, the evaluation for PTSD was 
increased from 50 percent to 70 percent, effective December 
1997.  The veteran then indicated that he wished to continue 
his appeal.

In November 1998, the veteran and his wife testified during a 
video-conference hearing before the Board.  His wife 
testified that the veteran "can't sleep very long at one 
time.  He gets up while the rest of the family is still 
sleeping and . . . he checks his perimeter. . . . He's 
hypervigilant."  She further testified that the veteran 
"conducts his life in a never-ending set of projects that 
oftentimes don't get finished."  She noted that the veteran 
has a terrible memory and cannot remember to take his 
medication.  She stated that he is very negative and has an 
explosive temper.  She further stated that the emotional bond 
between the veteran and his family is "next to 
nonexistent."  

In addition, the veteran testified that he was last employed 
cutting wood in 1993, at which time he broke his back.  He 
testified that he has panic attacks on a daily basis, and 
described occasions when he "starts shaking all over" and 
his heart "run[s] 200 miles an hour."  He stated that he is 
"just so frustrated period, all the time" and unable to 
complete tasks due to his PTSD.  He maintained that he is 
unable to work.

Other evidence of record includes a May 1996 statement in 
which the veteran described his experiences in Vietnam.

Analysis

Initially, the Board finds that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, he has submitted claims that are plausible-
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990), Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
Moreover, it appears that the evidence has been fully 
developed and the RO has complied with its duty to assist the 
veteran in the development of that evidence.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

During the course of the veteran's appeal, the regulations 
pertaining to psychiatric disabilities were revised.  At the 
time the veteran filed his original claim for an increased 
rating, his service-connected psychiatric disorder was 
evaluated under 38 C.F.R. § 4.132 as in effect prior to 
November 7, 1996.  Diagnostic Code 9411 (post-traumatic 
stress disorder) and other codes pertaining to psychoneurotic 
disorders provide for a 50 percent rating when the ability to 
maintain effective or favorable relationships with people is 
considerably impaired, and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is assigned when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating is assigned when 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality and disturbed though or 
behavioral process associated with almost daily activities 
such a fantasy, confusion, panic, and explosions of 
aggressive energy result in a profound retreat from mature 
behavior.  The veteran must have been demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).

On November 7, 1996, the rating criteria for psychiatric 
disorders were revised and are now found at 38 C.F.R. § 4.130 
(1998).  The revised rating criteria provides that post-
traumatic stress disorder (Code 9411), as well as other 
mental disorders, are to be assigned a 50 percent rating when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
inability to establish and maintain effective relationships.  
A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1998). 

As the veteran's claim for an increased rating for a 
psychiatric disorder was pending when the regulations 
pertaining to psychiatric disabilities were revised, he is 
entitled to the version most favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).
Rating in Excess of 50 Percent Prior to December 22, 1997

Regarding the first issue on appeal, the veteran maintains 
that the effects of PTSD were more debilitating than 
represented by the 50 percent evaluation assigned prior to 
December 22, 1997.  On the basis of the entire record, 
however, the Board finds that an evaluation in excess of 50 
percent prior to December 22, 1997, is not warranted. 

Applying the old criteria, the Board finds that there is no 
persuasive evidence that shows that the veteran's psychiatric 
disorder in and of itself produced more than a considerable 
(50 percent) degree of industrial impairment prior to 
December 22, 1997.  On VA examination in October 1993, 
clinical findings of disability were minimal with only a 
spotty memory for remote events being noted and the 
examiner's assessment was only mild PTSD with only mild 
social and industrial impairment.  This falls far short of 
demonstrating disability in excess of the 50 percent rating 
eventually awarded by the RO.  Similarly, a June 1996 VA 
examination report notes that the veteran spent most of his 
time doing housework and yardwork.  GAF was reported as 53.  
According to the American Psychiatric Associations DSM-IV, a 
score between 61 and 51 contemplates moderate symptoms or 
moderate difficulty in social, occupational or school 
functioning.  A June 1997 VA examination report notes that 
although the veteran was not working and GAF was 50, he had 
only moderate impairment of his industrial capacity.

With regard to social impairment, such is significant to the 
rating process only to the extent that it affects industrial 
impairment.  38 C.F.R. § 4.129 (prior to November 7, 1996); 
38 C.F.R. § 4.126 (since November 7, 1996).  Even so, the 
evidence shows that such is no more than considerable in 
degree.  The record demonstrates that when the veteran was 
examined by VA in June 1997, his social function impairment 
was described as only moderate.  Clearly, such findings would 
not reflect disability in excess of that contemplated by the 
50 percent rating then in effect.

With respect to the new rating criteria, the Board notes that 
the medical evidence, including the 1997 VA psychiatric 
examination, does not demonstrate that the veteran's PTSD has 
resulted in deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech 

intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
inability to establish and maintain effective relationships.

A June 1997 VA examination report notes no evidence of 
suicidal or homicidal ideation.  Hygiene was adequate.  
Thought process was logical and coherent.  There were no 
obsessions or compulsions.  The objective medical findings 
demonstrate that the veteran's service-connected PTSD itself 
was productive of no more than occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  His psychiatric impairment did not exceed 
that for a 50 percent evaluation under the new rating 
criteria.  Consequently, the Board finds that an increased 
rating is not warranted under the new criteria for the period 
prior to December 1997.  38 C.F.R. § 4.130, Code 9433 (1998).

In conclusion, the Board finds that the weight of the 
evidence establishes that the veteran's service-connected 
PTSD, prior to December 22, 1997, was no more than 50 percent 
disabling under either the old or new regulations concerning 
ratings for psychiatric disorders.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine does not apply, and an increased rating must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).

Rating in Excess of 70 Percent Since December 22, 1997

With respect to the time period after December 22, 1997, the 
evidence of record includes medical records showing treatment 
and diagnosis of chronic PTSD.  The evidence also consists of 
testimony from the veteran, his wife and his social worker 
that the veteran has not been employed since 1993.  The 
veteran testified that he has panic attacks on a daily basis.  
The record shows that the veteran isolates himself from his 
family, both emotionally and physically.  A February 1998 VA 
examination report notes that the veteran complained of 
suicidal ideation.  Memory was described as very poor.  The 
medical evidence reveals that the veteran was most recently 
given a GAF score of 40 to represent serious impairment 
socially and very serious impairment occupationally.

As detailed above, the regulations changed during the 
pendency of the appeal, and the version most favorable to the 
veteran will therefore apply.  After consideration of all of 
the evidence of record, the Board concludes that regardless 
of which regulations are applied, the veteran is entitled to 
a total rating in the instant case.

It is apparent from the record that the veteran would not be 
able to maintain employment due to the severity of his PTSD.  
On the most recent VA examination in February 1998, the 
examiner stated that it would be hard to imagine the veteran 
applying for a job, because he would have to leave the house.  
The examiner further stated that it would be hard to imagine 
the veteran keeping himself organized enough to do any kind 
of job..  The record shows that the veteran essentially has a 
non-existent social life at present, associating only with 
his wife and son with who he talks very little.  There is no 
evidence that he has been capable of maintaining a job in 
recent years.  Based on the entire record of evidence, the 
Board concludes that the severity of the veteran's PTSD is 
such that it is productive of total social and industrial 
inadaptability so as to warrant a 100 percent rating under 
Diagnostic Code 9411.


ORDER

Entitlement to an increased rating in excess of 50 percent 
for PTSD prior to December 22, 1997 is denied.

Entitlement to a 100 percent schedular rating for PTSD since 
December 22, 1997 is granted, subject to regulations 
governing awards of monetary benefits.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 5 -


